Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered October 23, 2000, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible testimony, including evidence of defendant’s salesman-like behavior, clearly disproved his agency defense beyond a reasonable doubt (see, People v Herring, 83 NY2d 780; People v Ortiz, 76 NY2d 446, 449; People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935).
*92Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Wallach, J. P., Lerner, Rubin, Buckley and Friedman, JJ.